




August 2, 2004



Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, IL 60523
Attn: David J. Kayner, General Counsel


Re: Termination and release of that certain Put Agreement dated September 4,
2003 (“Put Agreement”) made by Inland Real Estate Corporation (“IREC”) in favor
of Fleet National Bank, as administrative agent under that certain $35 Million
Revolving Line of Credit entered into between Inland Real Estate Investment
Corporation, Fleet National Bank, as administrative agent (“Fleet”) and the
other lenders a party thereto (the “Lenders”), dated September 4, 2003 (“Credit
Agreement”).


Dear Mr. Kayner:


Bank of America, N. A. (“BofA”) is successor in interest to Fleet under the
Credit Agreement as Administrative Agent and as the sole Lender thereunder. The
Credit Agreement shall, immediately following the effectiveness hereof, be
amended and restated by the parties thereto and the Put Agreement will no longer
be required in connection with the Credit Agreement. 


This letter serves to state and confirm: (i) that no Put Conditions, as defined
in the Put Agreement, were met prior to or as of the date of this termination
and release, (ii) that neither Fleet nor BofA at any time exercised any of their
rights under the Put Agreement and that no Put Notice, as defined in the Put
Agreement, was issued or given to IREC and (iii) the provisions of Section 6,
Termination, of the Put Agreement notwithstanding, the Put Agreement is hereby
fully and finally terminated and of no further force or effect and IREC is fully
and completely released and discharged from all liability thereunder to Fleet,
BofA, the Lenders and all of their respective predecessors, successors and
assigns.


BofA further represents and warrants that (a) BofA is, as of the date of the
effectiveness hereof, the Administrative Agent and sole Lender under the Credit
Agreement, (b) this letter is hereby executed by it both in its capacity as
Administrative Agent and as the sole Lender and (c) this letter is, as a result
of the execution hereof by the Administrative Agent and each of the Lenders
under the Credit Agreement, effective in fully and finally releasing and
terminating the Put Agreement.


BofA understands and acknowledges that this letter, the statements herein made
and the termination of the Put Agreement and the release of IREC from all
liability under the Put Agreement herein given, may be relied upon by IREC, its
successors and assigns, its auditors, investors, lenders and governmental and
regulatory authorities, including without limitation, the Securities and
Exchange Commission and the New York Stock Exchange, and that the content of and
copies of this letter may be disclosed and released to IREC”s auditors,
investors, lenders and governmental and regulatory authorities, including
without limitation, the Securities and Exchange Commission and the New York
Stock Exchange, as IREC in its judgment deems necessary or desirable.

 

--------------------------------------------------------------------------------





This letter and the release and termination of the Put Agreement shall be
effective upon BofA’s execution, delivery and release hereof to IREC; provided,
that such delivery and release may be effected through the electronic delivery
of an executed version hereof.



Cordially,


BANK OF AMERICA, N.A., both in its capacity as
Administrative Agent and in its capacity as the sole
Lender under the Credit Agreement




                      /s/ SUSAN VERCAUTEREN

 

By:                Susan Vercauteren

Title: Senior Vice President

 